DETAILED ACTION
	Claims 23-51 are pending and under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections/Application
The 112(a) rejection is withdrawn in view of the amendment, and the search has therefore been expanded from the elected species of polymer to the full scope of the claims.  
A new 112(a) rejection is added in view of the expansion of the search as detailed below.  
Notice of Subject Matter Free of the Prior Art
Claims 23-51 are free of the prior art over their full scope.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Type II diabetes by administering the compound of Example III, does not reasonably provide enablement for the treatment of Type II diabetes for all of the compounds within the scope of Formula I of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors for considering in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those deemed necessary for a prima facie case of non-enablement are set forth below.


Scope of the Claims
The claims are drawn to a method for treating type-2 diabetes by administering a therapeutically effective amount of any polymer within the scope of Formula I of claim 1.   Formula I comprises a large genus of compounds wherein at positions R1, R2, R3, and R9 hydrogen may be substituted for any substituted or unsubstituted alkyl group of any length, Y1 can be an amine group or may be absent, and Z may comprise one of four phenyl ring systems in which the linkage to the polymer may or may not comprise a carbonyl or amide group, and wherein the rings may be independently substituted with any halogen or -CF3 at positions X1 and X2.  Additionally, claim 23 shows that the -B(OH)2 functional group may be at either the 3- or 4- position of the phenyl group with respect to Y1, and both X1 and X2 may be located at any position on the phenyl ring other than Y1.  Claim 27 recites additional repeat units, any number of which also may be present in the polymer.  Indeed, since claim 23 recites open-ended “comprising” language in the preamble with respect to the polymer, claim 23 reads on the presence in the polymer of an unlimited number of additional repeat units other that the repeat unit of Formula I, and having literally ANY conceivable chemical structure.  Additionally, base claim 23 places no limitations on the relative abundance of Formula I in the polymer.  Consequently, the claim reads on a polymer in which most of the repeat units are units having a structure that is nowhere recited by the claims.  
Base claim 43 is of narrower scope than claim 23, but still reads on numerous polymers wherein X1 and X2 independently may be switched between hydrogen, -CF3, and any halogen and may be located at varying positions on the phenyl ring, and again places no limitations on the relative abundance of the recited structure in the polymer.
Base claim 47 limits Formula I to one of 5 different structures, but only one of them corresponds to the polymer tested in Example 3, and claim 47 also places no limitations on the relative abundance of the recited structure in the polymer.
Guidance/Working Examples
Paragraphs 166-168 of the specification exemplify a method of administering the previously elected species of phenylboronic acid polymer in a validated rodent model of Type II diabetes.  It is reported that the method was effective at improving glucose tolerance:

    PNG
    media_image1.png
    228
    1181
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    1188
    media_image2.png
    Greyscale

The present specification also discloses at paragraphs 9-11 that the polymers of the invention are mucin interacting agents which form a physical barrier in situ by interaction with resident mucin in the GI tract, and that the inventors have discovered that incorporating pendant substituted phenyl boronic acid moieties into certain cationic polymers dramatically improves their mucin-complexing activity.  The specification does not, however, provide any data demonstrating the ability of any other polymers within the scope of the claims to successfully treat Type II diabetes.


Knowledge of the Prior Art
Matsumoto et al. (U.S. Pat. Pub. 2012/0283403; of record) discloses copolymers that can serve as a saccharide-responsive actuator, the copolymer comprising a monomer of phenylboronic acid wherein the phenyl ring may be substituted with fluorine, and a co-monomer such as N-isopropylacrylamide, N-(hydroxymethyul)acrylamide, or N-isopropylmethacrylamide (Abstract; paragraphs 2, 16, and Formula (20) on the front page of the patent).  Matsumoto does not, however, teach or suggest a polymer having the fluoro-substituted phenylboronic acid along with the pendant aminomethyl moiety that was elected by Applicant.  Nor does Matsumoto et al. teach or suggest a method of administering the copolymer to treat Type II diabetes.
Zhao et al. (Materials 2017, 10, 170; pages 1-14; of record) reviews the use of boronic acid as a glucose sensitive agent that can be used to regulate the delivery of a drug for the treatment of diabetes (Title and Abstract).  Zhao further teaches that the introduction of phenylboronic acid into polymers can endow the polymer with excellent glucose sensitivity (page 2, 1st full paragraph).  Zhao et al. does not, however, teach or suggest a polymer within the scope of the present claims.  Nor does Zhao teach or suggest that a phenylboronic acid-functionalized polymer can be used by itself as a therapeutic agent for the treatment of a metabolic disorder such as Type II diabetes, as opposed to its use in a method of delivering a drug that treats diabetes.  
The prior art of record, therefore, does not provide sufficient guidance that would lead the skilled artisan to reasonably conclude, without reading the present specification, that the administration of species of phenylboronic polymer within the scope of the claims but which are other than the species of polymer exemplified by Example 3 would be effective in treating Type II diabetes.  As a result, the prior art is not viewed as providing knowledge that could make up for any deficiencies of the present specification in enabling the claimed methods over their full scope.  
Degree of Predictability
The skilled artisan would recognize that there is high unpredictability in the art of treating Type II diabetes, such that it cannot be necessarily assumed that the successful treatment of Type II diabetes via administration of a drug means that administration of another drug also could treat Type II diabetes, even if there are some similarities in structure between the two drugs.   
Patani et al. (Chem. Rev. 1996, 96, 3147-3176) is a review of the rational design of drugs utilizing the principle of bioisosterism, i.e., the idea that chemical structures that possess similar molecular shapes and volumes, have approximately the same distribution of electrons, and which exhibit similar physical properties, may also possess similar biological activity.  
Patani discusses a number of different types of bioisosteric replacements, such as the substitution of one monovalent atom or group for another monovalent atom or group, including fluorine vs. hydrogen, hydroxyl vs. amino groups, hydroxyl vs. thiol groups, and hydrogen vs. hydroxyl, amino, or methyl groups (see Section II A. beginning on page 3149).  Patani discloses that these substitutions can result in substantial changes in the degree of biological activity.  For example, the substitution of a fluorine atom for a hydrogen atom at the ortho position of the pendent phenyl group of napthyl-fused diazepines resulted in an up to 18-fold decrease in the IC50 for benzodiazepine receptor binding (see Table 4).  The Office notes that, as discussed above, the present claims also encompass substitutions not only of hydrogen with fluorine, but also any other halogen, at positions X1 and X2.
Patani further discloses that moving substituents around a ring structure can have profound effects on biological activity, with a 2-alkyl derivative of a 1,2,3-triazole or tetrazole ring structure resulting in a compound with high affinity for muscarinic receptors, while 1- and 3-alkyl substituents resulted in compounds with very low affinity (paragraph bridging pages 3163 and 3164).  The Office notes that, as discussed above, the present claims also encompass compounds having differences in the positions of X1, X2, and -B(OH)2 on the phenyl ring.  
The skilled artisan would recognize that the unpredictability regarding the therapeutic efficacy of various species within the scope of the polymer recited by the claims is even greater than discussed in the above-referenced portions of Patani, because the claims also encompass the presence of additional repeat units beyond the repeat unit of Formula, and having literally any chemical structure.  Therefore, the species of polymer within the scope of the claim include structures having much greater differences than merely substitutions of hydrogen for halogen, or movement of functional groups around a phenyl ring.
As a result of the substantial changes in biological activity that can result from tweaking the structure of a bioactive compound, it follows that there would have been substantial unpredictability when extrapolating from the ability of the species of Example 3 to treat Type II diabetes to the ability of other species of polymer when the scope of the claims to treat Type II diabetes.  

Quantity of Experimentation
In light of the breadth of the claims, encompassing the administration of a polymer having a literally unlimited amount of chemical diversity due to the open ended comprising language in the preamble, the lack of working examples demonstrating the efficacy of any polymer within the scope of the claims in the treatment of Type II diabetes other than the species of Example 3, the lack of any additional disclosure in the prior art establishing that any phenylboronic polymer within the scope of the claim other than the species of Example 3 are effective in treating Type II diabetes, and the high degree of unpredictability in predicting the therapeutic efficacy of a drug based upon the therapeutic efficacy of a different drug possessing similar structure but also having differences involving, for example, substitutions of one monovalent atom for another, a hydrogen atom for any alkyl group, differing positions of functional groups on a phenyl ring, and the presence of additional, differing repeat units in the polymer, it would have required extensive and undue experimentation to determine which, if any, additional species of polymer within the scope of the claims could be used to successfully treat Type II diabetes.  Therefore, the claims are prima facie not enabled over their full scope.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                         

/Patricia Duffy/Primary Examiner, Art Unit 1645